11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Kelsey Lynn Brown,                          * From the 42nd District Court
                                              of Taylor County
                                              Trial Court No. 26011A.

Vs. No. 11-18-00346-CR                      * June 28, 2019

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we modify
the judgment to reflect that Appellant pleaded “TRUE” to Paragraphs 5 through 8, 10,
and 13 through 21 of the State’s motion to adjudicate. As modified, we affirm the
judgment of the trial court.